On Rehearing
Appellees’ motion for rehearing asserts that this court has erred in holding that in order to keep the lease in effect after the expiration of its;primary term without production, the operations of the appellants need not be in good faith, nor of such a nature as were calculated to bring in a well or to result in production. We have not so held. The issues mentioned were not involved in this appeal. They were not raised in the trial court nor in this court. A reading of the foregoing opinion will disclose that we merely pointed out that the contract for extension executed March 8, 1948, did not specify that good faith must underlie the efforts of appellants in reworking operations, nor did it require that such operations should be of a nature calculated to bring in a well or to result in production. In so saying we were calling attention to the lack -of the agreement to provide a test by which the parties, as well as courts, might be governed in determining whether there was or was not a cessation of operations.
However, upon further consideration we have concluded that the case should be remanded to the district court -for another trial. Appellees’ motion for rehearing asserts- error in our holding that the case has been fully developed, and says that it is capable of further proof. This may be true. It has not -been controverted by appellants. Since our holding that the evidence is insufficient to support the verdict of the jury and the judgment of the court, we have concluded that it is our duty under the law to reverse and remand the case for another trial. See Childre et ux. v. Casstevens, 1949, 224 S.W.2d 461, decided by the Supreme Court, and not yet reported in State Reports.
*469Accordingly appellees’ motion for rehearing is granted to the extent that our order rendering judgment for the appellants is set aside, and the case. is reversed and remanded to the district court for another trial.